                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 SUNLIGHT OF THE SPIRIT HOUSE,                   :          CIVIL ACTION
 INC., ET AL.,                                   :
                                                 :
                        Plaintiffs,              :
                                                 :
                       v.                        :          No. 16-cv-909
                                                 :
 BOROUGH OF NORTH WALES,                         :
 PENNSYLVANIA, ET AL.,                           :
                                                 :
                        Defendants.              :
                                                 :

 Goldberg, J.                                                                     January 15, 2019

                                      Memorandum Opinion

       Plaintiffs, Sunlight of the Spirit House, Inc. (“SOS House”) and Matthew Bartlet, bring

this civil action against Defendants, Borough of North Wales (the “Borough”) and the Zoning

Hearing Board of North Wales (the “ZHB”). Plaintiffs allege that Defendants violated the Fair

Housing Act, 42 U.S.C. § 3604 (the “FHA”) and the Americans with Disabilities Act, 42 U.S.C.

§ 12132 (the “ADA”) by denying them a reasonable accommodation that would permit more than

three unrelated individual residents to live together. Specifically, Plaintiffs assert that Defendants’

denial was discriminatory and improperly based upon the residents’ disabilities of drug addiction

and alcoholism.

       Both parties have moved for summary judgment. After careful review of the record, I

conclude that this case will have to be resolved by a factfinder, and for the reasons stated below, I

will deny all dispositive motions.




                                                     1
  I.   PROCEDURAL BACKGROUND

       Plaintiffs filed their Complaint on February 25, 2016, alleging that Defendants violated the

FHA (Count One) and the ADA (Count Two). Plaintiffs’ lawsuit stems from an application to the

ZHB, requesting a special exception to the Zoning Ordinance that would allow Plaintiffs to open

a “sober housing” facility for persons in recovery from alcoholism and drug addiction. Plaintiffs

allege that, as part of this application process, Defendants engaged in discrimination in voting

against the special exception by failing to discount the impermissible prejudices of the neighbors’

opposition, and were instead influenced by those prejudices.         Plaintiffs further claim that

Defendants failed to consider the request for a reasonable accommodation for the SOS House

Residents to be treated as a family under the Zoning Ordinance, and that Defendants provided

pretextual reasons for the denial.

 II.   FACTUAL BACKGROUND

       Unless otherwise indicated, the following facts are undisputed:

    A. The Parties

         1.   The Plaintiff, SOS House, is registered as a Pennsylvania nonprofit corporation in
              Lansdale, Pennsylvania. The mission of SOS House is to “provide safe and sober
              housing for persons in recovery from alcoholism and drug addiction.” (Compl. ¶ 3.)

         2.   Plaintiff Matthew Bartlet is the 50% owner and president of SOS House. (Bartlet
              Dep. 10/12/17 at 10:15–17, ECF No. 42 Ex. B; N.T. 9/1/15 at 87:1–89:2, ECF No.
              42, Ex. D.)

         3.   Matthew Douglas, who is not a party to this lawsuit, owns the other 50% of SOS
              House and serves as the vice president and treasurer. (Douglas Dep. 10/12/17 at
              31:22–32:1, ECF No. 42 Ex. C; N.T. 10/6/15 at 11:25–12:3, ECF No. 42, Ex. H.)

         4.   Initially, on August 4, 2014, SOS House was formed by Mr. Bartlet and Mr. Douglas
              as a for-profit limited liability company. (Douglas Dep. 10/12/17 at 22:10–18, 27:1–
              6, ECF No. 42 Ex. C; N.T. 9/1/15 at 99:1–7, ECF No. 42, Ex. D.) In July of 2015,
              based on the advice of their attorney, Mr. Bartlet and Mr. Douglas changed SOS
              House from a limited liability company to a corporation under Pennsylvania state
              law. On August 5, 2015, the Commonwealth of Pennsylvania accepted SOS House

                                                2
         as a nonprofit corporation for Pennsylvania state law purposes. While SOS House
         is a nonprofit corporation, it has not sought tax exempt status from the Internal
         Revenue Service under Internal Revenue Ordinance § 501(c)(3). (N.T. 9/1/15 at
         67:13–68:19, 86:17–88:23, ECF No. 42, Ex. D.)

    5.   Defendant Borough is a Pennsylvania municipal corporation. The Defendant ZHB
         is responsible for interpreting the Borough’s Zoning Ordinance. (Compl. ¶¶ 5–6.)

    6.   The relevant property is located at 500 E. Montgomery Avenue, North Wales,
         Pennsylvania (the “Property”), which is located within the Borough. The Property
         is a half of a twin home structure that shares a wall with the remaining half of the
         structure. The Property is a five bedroom, two bathroom home. (Douglas Dep.
         10/12/17 at 18:5–10, ECF No. 42 Ex. C; N.T. 9/1/15 at 21:1–5, 48:2–22, 57:4–58:14,
         65:8–67:10, ECF No. 42, Ex. D.)

    7.   Mr. Bartlet purchased the Property on May 14, 2015 and spent approximately
         $65,000 in renovations because “it wasn’t able to be lived in . . . it was completely
         destroyed.” (N.T. 9/1/15 at 18:21–19:15, 20:15–22:16, ECF No. 42, Ex. D.)

    8.   On August 5, 2015, Mr. Bartlet and SOS House entered into a lease agreement,
         wherein Mr. Bartlet was the landlord and SOS House was the tenant. (N.T. 9/1/15
         at 18:21–21:24, ECF No. 42, Ex. D; Lease Agreement §§ 21.C–21.J, ECF No. 42,
         Ex. G.)

B. The Zoning Ordinance

    9.   The Borough’s Zoning Ordinance divides the Borough into fourteen different types
         of zoning districts. The Property is located in the “R-C Residential” zoning district
         on a street that is restricted to permit parking. (Borough of North Wales Ordinance
         No. 796 § 208-9, ECF No. 42 Ex. F; Douglas Dep. 10/12/17 at 18:5–10, 117:1–4,
         ECF No. 42 Ex. C; N.T. 9/1/15 at 52:16–25, ECF No. 42, Ex. D; Borough of North
         Wales Ordinance No. 607 § 42(c), ECF No. 42 Ex. O.)

    10. The R-C Residential District is limited to dwellings for families. (Borough of North
        Wales Ordinance No. 796 §§ 208-46, 208-47, ECF No. 42 Ex. F.) The Zoning
        Ordinance defines a “family” as follows:

                A. The definition of family includes:
                                             ***
                (4) A greater number of three unrelated persons, occupying a
                dwelling unit as a family, provided the Zoning Hearing Board
                shall grant a special exception after ascertaining that the
                dwelling unit has adequate off-street parking facilities, living
                space, indoor plumbing, and operating as a single, nonprofit
                and non-transient housekeeping unit and facilities to do their
                cooking on the premises which constitute a functional family

                                           3
                 equivalent and complying with the requirements of the
                 Uniform Construction Ordinance.

                 B. The definition of family shall not include activities that
                 require treatment regularly performed on the premises and
                 shall not include uses which meet the definition of
                 “boardinghouse,” “dormitory,” “motel” or “hotel,” or
                 “treatment center.” This definition shall not include housing
                 persons released from or under the jurisdiction of a government
                 Bureau of Corrections or similar institution. (Borough of
                 North Wales Ordinance No. 796 § 208-8, ECF No. 42 Ex. F.)

     11. The Zoning Ordinance defines “functional family equivalent” as “[p]ersons living
         and cooking together as a single, nonprofit and non-transient housekeeping unit and
         having facilities to do their cooking on the premises.” (Borough of North Wales
         Ordinance No. 796 § 208-8, ECF No. 42 Ex. F.)

     12. The Zoning Ordinance defines “special exception” as:

                 A use which may be granted or denied pursuant to express
                 standards or criteria by the Zoning Hearing Board in
                 accordance with Article XXII hereof where provisions
                 therefore are made by the terms of this chapter. In granting a
                 special exception, the Zoning Hearing Board may attach such
                 reasonable conditions and safeguards as it may deem necessary
                 to implement the purposes of this chapter. (Borough of North
                 Wales Ordinance No. 796 § 208-8, ECF No. 42 Ex. F.)

     13. The Zoning Ordinance does not define the terms “nonprofit” or “transient.”
         (Borough of North Wales Ordinance No. 796 § 208-8, ECF No. 42 Ex. F.)

C. The Application for a Special Exception

     14. Sometime in May of 2015, Mr. Bartlet applied for, and was granted, a certificate of
         occupancy for “up to three unrelated persons” from the Borough. The certificate of
         occupancy did not provide permission to operate a recovery house. (Douglas Dep.
         10/12/17 at 100:4–21, ECF No. 42 Ex. C; N.T. 9/1/15 at 128:18–21, ECF No. 42,
         Ex. D; Borough Certificate of Occupancy 5/28/15, ECF No. 42, Ex. Q.)

     15. Mr. Douglas informed the Borough that SOS House was intended to be used as a
         home for people recovering from addiction, and specified that the number of
         residents was to be between three and ten men. With this knowledge, the Borough
         provided a certificate of occupancy for three unrelated individuals, and advised that
         SOS House would have to apply for a special exception to house more than three
         unrelated individuals. (Bartlet Dep. 10/12/17 at 32:2–36:17, ECF No. 42 Ex. B;



                                            4
    Douglas Dep. 10/12/17 at 100:4–21, ECF No. 42 Ex. C; N.T. 9/1/15 at 32:2–34:9,
    ECF No. 42, Ex. D; Borough Letter 5/20/15, ECF No. 42, Ex. U.)

16. On July 31, 2015, SOS House’s attorney, Edward Hughes submitted an application
    to the ZHB on behalf of SOS House for a special exception as to the definition of a
    family to permit occupancy of up to ten residents. (ZHB Application 7/31/15, ECF
    No. 42, Ex. E.)

17. During a Borough Council Meeting on August 11, 2015, Borough Member Hart
    advised that the hearing was scheduled for September 1, 2015 to rule on SOS
    House’s application for a special exception. (Borough Council Meeting Minutes
    8/11/15 at 2, ECF No. 45, Ex. 12.)

18. During the Borough Council Meeting on August 25, 2015, Borough Member Hart
    again advised that the hearing was scheduled for September 1, 2015. Mel Magee,
    the neighbor owning the other half of the twin home, advised that SOS House posted
    information about the Property, which stated that the Property was empty. However,
    Ms. Magee advised that the Property was currently occupied. Another neighbor
    expressed concerns about having ten people live in one house. (Borough Council
    Meeting Minutes 8/25/15 at 2, ECF No. 45, Ex. 13.)

19. Mr. Daniel O’Connell, Sr. was a member of the Borough Council for various terms
    between 1984 and 2016. (O’Connell Dep. 2/16/18 at 6:18–10:8, ECF No. 42, Ex.
    L.) During the Borough Council Meeting on August 11, 2015, the SOS House
    Application was discussed, wherein Mr. O’Connell recommended that the Borough
    Solicitor should attend the ZHB Hearing. (Id. at 34:4–36:19.) During this meeting,
    the Borough voted to oppose SOS House’s application, based on the concern about
    the number of residents, “what would be going on in the house,” and whether the
    house was legally occupied. (Id. at 36:20–40:8.) Mr. O’Connell recalled that there
    were public objections during this Borough Council meeting. (Id. at 39:11–40:8.)

20. Mayor Gregory D’Angelo was the Mayor of the Borough at all relevant times, and
    explained in his deposition that the Borough Council opposed Plaintiffs’ Application
    because of concerns that Plaintiffs could not satisfy the requirements of a family,
    particularly the “non-transient” requirement. (D’Angelo Dep. 2/16/18 at 15:18–
    16:7, ECF No. 42, Ex. M.)

21. During his deposition, Mr. James Sando testified that he was a Borough Council
    member at all relevant times, and had been interviewed by the newspapers in June
    of 2015 about neighbor concerns regarding the SOS House’s Application for a
    Special Exception. (Sando Dep. 2/16/18 at 6:12–7:13, 9:19–11:11, ECF No. 45, Ex.
    6.) He also confirmed that the Borough had hired special counsel so that someone
    would be familiar with this specific zoning issue. (Id. at 15:15-16:15.)




                                      5
D. The ZHB Hearings on September 1, 2015 and October 6, 2015

     22. On September 1, 2015, the ZHB held a hearing regarding SOS House’s Application
         for a Special Exception. Due to the length of the hearing, it was continued on
         October 6, 2015. (N.T. 9/1/15 at 209:1–7, ECF No. 42, Ex. D; N.T. 10/6/15, ECF
         No. 42, Ex. H.)

     23. The Borough Solicitor stated during the September 1, 2015 Hearing that all
         applications for zoning relief are treated separately and that no ZHB decision has
         precedential value. (N.T. 10/6/15 at 168:11–25, ECF No. 42, Ex. H.)

     24. During the September 1, 2015 Hearing, Mr. Bartlet explained to the ZHB that he
         was the landlord of the Property and rented the Property to SOS House. Mr. Bartlet
         provided the ZHB with a copy of the lease, which was unsigned, did not have an
         amount listed in the monthly rent provision, and included irrelevant provisions
         regarding auto body work and spray work. When the ZHB questioned Mr. Bartlet
         about these matters, he explained that this lease was copied from a previously used
         and unrelated lease. He advised that there would be some modifications to the lease,
         but these changes would not be “substantial.” Mr. Bartlet explained that the monthly
         rent amount was blank because it had not yet been determined. (N.T. 9/1/15 at
         18:21–21:24, 62:1–64:25, 115:13–25, ECF No. 42, Ex. D; Lease Agreement, ECF
         No. 42, Ex. G.) During the October 6, 2015 Hearing, Plaintiffs provided the ZHB
         with the revised signed lease, which stated that the monthly rent was $2,200 and
         contained revised home rules that the residents would be required to follow. (N.T.
         10/6/15 at 9:11–25, ECF No. 42, Ex. H.)

     25. Mr. Bartlet advised the ZHB during the September 1, 2015 Hearing that SOS House
         was seeking a special exception to permit ten people to live in the Property, which
         he argued was a reasonable accommodation because the individuals needed such
         support and a greater sense of community. (N.T. 9/1/15 at 30:5–7, 69:6–24, ECF
         No. 42, Ex. D.)

     26. During the September 1, 2015 and October 6, 2015 Hearings, Mr. Bartlet advised
         that SOS House did not have liability insurance at the time of the September 1, 2015
         Hearing, but that they were in the process of obtaining such insurance. Mr. Douglas
         testified that SOS House did not have liability insurance because they needed to be
         at full capacity to afford it. However, Mr. Douglas admitted that he had not looked
         into the cost of liability insurance. (N.T. 9/1/15 at 117:5–119:19, 130:14–134:24,
         34:10–36:25, ECF No. 42, Ex. D; N.T. 10/6/15 at 16:9–18:7, ECF No. 42, Ex. H.)

     27. During the ZHB Hearings, the topic of whether it was “necessary” for SOS House
         to have ten residents was discussed extensively.

                − When the ZHB members asked Mr. Bartlet and Mr. Douglas if SOS House
                  needed ten people to provide the necessary support, Mr. Bartlet and Mr.
                  Douglas advised that based on their knowledge and experience a lower

                                           6
            number was not practical. (N.T. 9/1/15 at 152:20–25, ECF No. 42, Ex. D.)
            While Mr. Bartlet did not have professional qualifications to support this
            position, he argued that he had the practical experience to run this home
            because he had lived in a recovery home as a recovering addict. (N.T.
            9/1/15 at 74:7–76:10, ECF No. 42, Ex. D.)

          − Mr. Douglas testified at the hearing that they were breaking even on the
            property with three residents living there. (N.T. 10/6/15 at 18:5–10, ECF
            No. 42, Ex. H.)

          − Ms. Nina Aniskevich testified during the October 6, 2015 Hearing as an
            expert in the benefits of sober homes and the referral/placement process.
            She opined that sober homes were critical for recovery and that a sober
            house needed at least eight people to be successful. (N.T. 10/6/15 at 41:23–
            25, 69:14–17, ECF No. 42, Ex. H.)

          − Several residents of SOS House stated that the home was critical to their
            recovery, and commented on the importance of having a community
            environment. (N.T. 10/6/15 at 93:3–95:6, ECF No. 42, Ex. H; Aff. John
            Ciminelli, ECF No. 45, Ex. 8; Aff. John Founds, ECF No. 45, Ex. 9; Aff.
            Fred Way, ECF No. 45, Ex. 10.)

          − Mr. Robert Bedford testified at the October 6, 2015 Hearing as an expert in
            the area of the effectiveness and benefits of sober houses. (N.T. 10/6/15 at
            126:4–130:13, ECF No. 42, Ex. H.) Specifically, Mr. Bedford described
            the benefits of the sober home, specifically the benefit of living in a
            community/family environment, which he opined is “optimal” with seven
            to ten people. (Id. at 130:17–25, 134:8–135:8.) Mr. Bedford also explained
            that the average stay is between eight to ten months, sometimes up to a year
            and a half. (Id. at 132:1–23.) Mr. Bedford also explained that SOS House
            was seeking accreditation from the Pennsylvania Alliance of Recovery
            Residences (“PARR”), which is an accreditation organization that ensures
            compliance of standards for recovery houses: “It’s probably the top
            accreditation you can get in the United States currently.” (Id. at 132:24–
            134:7.) Mr. Bedford also stated that drug and alcohol abuse is recognized
            as a disability under federal law. (Id. at 135:9–20.)

          − Some residents spoke in favor of the special exception. (N.T. 10/6/15 at
            169:1–170:21, ECF No. 42, Ex. H.)

28. During the Hearings, the issue of whether there was sufficient living space in the
    Property for ten adult males was also raised.

          − The ZHB members expressed concerns that the size of the home would not
            be adequate for ten adult males. (N.T. 9/1/15 at 48:2–22, 57:4–58:14, 65:8–
            67:10, ECF No. 42, Ex. D.)

                                     7
           − Mr. Joseph Zadlo testified during the September 1, 2015 Hearing as an
             expert in residential planning. He opined there was adequate living space
             in the Property for ten residents. However, he advised that he had not
             reviewed the exact room dimensions. (N.T. 9/1/15 at 175:17–25, ECF No.
             42, Ex. D.)

           − Ms. Nina Aniskevich testified during the October 6, 2015 Hearing as an
             expert in the benefits of sober homes and the referral/placement process.
             She opined that the home was operating well with three people, and there
             was no reason to think it would not work with ten people. Ms. Aniskevich
             admitted that she had not seen the property as of the date of the hearing.
             (N.T. 10/6/15 at 41:23–25, 60:23–62:21, ECF No. 42, Ex. H.)

           − During the October 6, 2015 Hearing, neighbors also raised concerns that ten
             residents were too many for the Property. (N.T. 10/6/15 at 169:1–6, ECF
             No. 42, Ex. H.)

29. The question of whether there was sufficient parking available was also discussed
    during the Hearings.

           − The ZHB expressed concerns about adequate parking for ten people. Mr.
             Bartlet acknowledged that it was possible that all ten residents could have a
             vehicle as it was permitted for all residents to have a vehicle. However, Mr.
             Bartlet further explained that it was highly unlikely that all ten individuals
             would need parking, given the proximity of the Property to public
             transportation. Mr. Bartlet also advised that he could add a limitation to the
             rules that would permit only up to two residents to have a car on the
             Property. (N.T. 9/1/15 at 117:5–119:19, 130:14–134:24, 34:10–36:25, ECF
             No. 42, Ex. D.)

           − The neighbor residents also complained about the current lack of parking
             on the street. (N.T. 9/1/15 at 165:21–167:21, ECF No. 42, Ex. D.)

           − Mr. Joseph Zadlo testified during the Hearing on September 1, 2015 as an
             expert in residential planning. He opined that ten additional cars would
             strain the neighborhood’s parking. (N.T. 9/1/15 at 190:17–191:3, 199:17–
             25, ECF No. 42, Ex. D.)

30. During the ZHB Hearings, the issue of the short amount of time that the residents
    would live at the Property (i.e., the “transience” of the residents) was also discussed.

           − Mr. Bartlet explained that the residents can live at SOS House for any
             duration of time, so long as they abide by the house rules. Mr. Bartlet did
             not provide these rules to the ZHB at the Hearings. (N.T. 9/1/15 at 104:25–
             105:2, 109:24–111:10, ECF No. 42, Ex. D.)

                                        8
           − Mr. Douglas explained that the sober home began operating in May of 2015
             within the three person limitation. Between May and September 1, 2015,
             Mr. Douglas advised that eight different residents had lived in the Property,
             due to turnover. (N.T. 9/1/15 at 123:17–125:24, ECF No. 42, Ex. D.)

           − Mr. Douglas also admitted that there had been further turnover between
             September 1, 2015 and October 6, 2015. (N.T. 10/6/15 at 29:22–25, ECF
             No. 42, Ex. H.)

           − Ms. Nina Aniskevich testified during the Hearing on October 6, 2015 as an
             expert in the benefits of sober homes and the referral/placement process.
             She opined that she did not know the average length of stay for residents.
             (N.T. 10/6/15 at 41:23–25, 64:25–65:21, ECF No. 42, Ex. H.)

           − During the October 6, 2015 Hearing, Mr. Angelo Delgrippo testified as one
             of the residents of SOS House and the house manager. He stated that he
             had asked five people to leave between June of 2015 to the October 6, 2015
             hearing due to a variety of reasons, including failing to do chores and using
             drugs or alcohol. (N.T. 10/6/15 at 105:9–112:25, ECF No. 42, Ex. H.)

31. During the Hearings, the ZHB members expressed concern over whether SOS
    House was a nonprofit organization, given that Mr. Douglas claimed that he and Mr.
    Bartlet were earning “equity” in the Property. It was also unclear whether Mr.
    Bartlet and Mr. Douglas were planning to be paid salaries at any point. (N.T. 9/1/15
    at 140:25–143:13, ECF No. 42, Ex. D.) The ZHB expressed concerns that Mr.
    Bartlet did not have plans for the money after the Property’s mortgage was paid.
    (N.T. 10/6/15 at 173:22–174:13, ECF No. 42, Ex. H.)

32. Significant neighbor opposition and concerns were presented during the Hearings.

           − The neighbor opposition parties were permitted to speak, so long as the
             individual provided the testimony under oath. (N.T. 9/1/15 at 144:7–16,
             151:23–152:6, 158:1–25, 166:1–25, ECF No. 42, Ex. D; Kratowicz Dep.
             2/16/18 at 43:7–44:3, ECF No. 42. Ex. P; Berenson Dep. 2/16/18 at 41:21–
             48:11, ECF No. 42, Ex. N.)

           − While one resident attempted to present a petition in opposition to SOS
             House’s Application, the ZHB did not accept this petition because the
             individuals who had signed the petition would all need to be sworn in,
             testify, and be cross-examined. (N.T. 10/6/15 at 187:13–190:19, ECF No.
             42, Ex. H.)

           − The neighbors expressed concerns regarding the individuals, based on their
             alcoholism and drug addiction (i.e., their disability). Specifically, one
             neighbor stated: “I do think it’s great what you guys are doing. I just don’t

                                       9
                 want it in the neighborhood.” Another neighbor echoed this sentiment by
                 stating that Plaintiffs had not established that this type of home was needed
                 or wanted by this community and neighborhood. (N.T. 10/6/15 at 166:20–
                 167:15,195:17–199:13 ECF No. 42, Ex. H.)

               − Other neighbors expressed concerns about the impact of this type of home
                 on children’s safety: “If I’m living in a community where halfway houses
                 are popping up, call me prejudice, call me a jerk, call me a bad person. I
                 don’t care. I got three young kids. It’s bad enough out there. I’m trying to
                 find the best damned neighborhood that I can, and I pay good tax dollars to
                 do that, and I put my kids before anyone.” (Id. at 23:2–28:14, 194:12–
                 195:9, 184:7–12, 191:7–194:4.)

               − Neighbors further expressed concerns on the impact of this type of home on
                 property values. (Id. 54:19–60:14; 165:5–19.)

E. The November 16, 2015 ZHB Decision and Order

    33. At the conclusion of the October 6, 2015 Hearing, the ZHB denied Plaintiffs’
        application “on the grounds that it does not meet the burden of proof in 208-191-A,
        and specifically, it does not meet the definition in 208-8 family, Subsection A,
        Subsection 4, and for the reasons that the use is transient and does not meet the
        definition of a not for profit. With respect to 208-191-A, Subsection 2, it’s contrary
        to the public interest, in that it’s detrimental to the appropriate use of the adjacent
        property, and it causes undue congestion of pedestrian and vehicular traffic.” (N.T.
        10/6/15 at 226:21–227:25, ECF No. 42, Ex. H.)

    34. On November 16, 2015, the ZHB issued a written “Decision and Order,” wherein
        the ZHB found the following:

                79. The Zoning Hearing Board finds that the tenants’ stay at
                the Property is transient in nature.

                80. The Zoning Hearing Board finds that the Applicant did not
                meet its burden to prove that it complies with all of the specific
                and objective criteria set forth in (4) of the definition of Family,
                including that the Applicant has adequate off-street parking
                facilities.

                81. The Zoning Hearing Board finds that the Applicant did not
                meet its burden to prove that it complies with all of the specific
                and objective criteria set forth in A(4) of the definition of
                Family, including that the Applicant is operating as a single
                nonprofit housekeeping unit.




                                            10
            82. The Zoning Hearing Board finds that the Applicant did not
            meet its burden to prove that it complies with all of the specific
            and objective criteria set forth in (4) of the definition of Family,
            including that the Applicant is operating as a non-transient
            housekeeping unit.

            83. The Zoning Hearing Board finds that the Applicant did not
            meet its burden of proof as required by Section 208-191 of the
            Zoning Ordinance as the allowance of the special exception
            will be contrary to the public interest.

            84. Several of the Neighbor Parties and other North Wales
            residents and neighbors of the Property testified as to their
            opposition to the Application testifying that the proposed use
            was not compatible with the residential neighborhood.

            85. The Zoning Hearing Board finds that the Neighbor Parties
            opposed to the Applicant met their duty and burden to prove
            that the proposed use will be injurious to the public health,
            safety and welfare.

            86. The Zoning Hearing Board finds that the proposed use will
            be detrimental and/or injurious to the adjacent property and the
            neighborhood and will cause undue congestion of vehicular
            traffic.” (ZHB Order and Decision 11/16/15 ¶¶ 79–86, ECF
            No. 45, Ex. 4.)

35. Mr. Andrew Berenson was a ZHB member during the 2015 Hearings. (Berenson
    Dep. 2/16/18 at 9:23–15:9, ECF No. 45, Ex. N.) At his deposition, he stated that
    there were complaints made during the Hearings and that, because “North Wales is
    a small borough, the philosophy of the zoning hearing board is that we’ll let the
    residents get their say.” (Id. at 41:21–42:22.)

36. Mr. Berenson also stated during his deposition that he did not remember the specific
    line of complaints by the public, other than concerns about traffic and “an issue of
    people coming and going for the nature of the sobriety house, whether it was your
    applicants who were checking in on them or whether it was any other professionals
    who were coming and going.” (Id. at 42:24–46:19.)

37. When asked during his deposition what the ZHB relied upon to make its
    determination, Mr. Berenson explained:

            I don’t recall specifics because it was over two years ago. I do
            recall that – and this is what I relied on – the testimony that the
            applicants gave when they testified, any of their people
            testifying on their behalf. And I do remember at least there was

                                        11
            one woman who testified on their behalf. And, also, I relied on
            was the exhibits that was presented, as well as public comment.
            And public comment could either be questions or testimony
            wherein the public was sworn in . . . And that is typically what
            I always rely on when I make a determination.” (Berenson
            Dep. 2/16/18 at 66:1568:8, ECF No. 45, Ex. N.)

38. When asked during his deposition about the condition that Mr. Bartlet would impose
    to limit the number of cars at the property, Mr. Berenson said that the concern was
    not just about the residents but the visitors. (Id. at 74:7–75:22.) He also advised
    that the Borough can limit visitor parking for a particular household “in some
    instances,” such as a business, but explained that he could not recall the exact
    requirements of the Zoning Ordinance. (Id. at 75:23–79:1.) Because SOS House
    stated that they needed ten residents, “the Board felt that ten was not a reasonable
    accommodation.” (Id. at 85:9–86:22.) Mr. Berenson further explained that the ZHB
    found that the proposed use would be injurious to the public health, safety, and
    welfare because of traffic: “the applicants had testified that there would be people
    coming and going. That the residents would still need to have jobs. So they may
    still need vehicles.” (Id. at 86:23–88:15.) When asked what specific evidence was
    relied upon by the ZHB to determine the traffic issue, Mr. Berenson advised that he
    did not recall any specific testimony. (Id. at 88:16–89:22.) Mr. Berenson’s reason
    for not considering the accommodation in light of Mr. Bartlet’s acceptance of a
    condition to limit the number of cars was: “just because [Mr. Bartlet] said he would
    limit the number of cars doesn’t mean he would be able to.” (Id. at 89:19–22.) Mr.
    Berenson could not point to any specific facts that the Application posed a public
    safety issue except “that the residents and public comment provided opinions[, a]nd
    it was [the neighbors’] opinion that if there were 10 people living there, there would
    be too many cars.” (Id. at 90:18–93:12.)

39. When Mr. Berenson was asked during his deposition whether the “Board made its
    decision based on opinions that were rendered by the public,” he testified that “[t]his
    is part of the –as I interpret the burden of proof on the zoning hearing body of our –
    of what we consider, we can consider certain factors, and that is one of the factors
    that can be considered.” (Id. at 93:14–22.) He also stated that the “transient” nature
    of the residents was a factor. (Id. at 96:10–19.)

40. Mr. Michael Kratowicz was a ZHB member when SOS House applied for the special
    exception. (Kratowicz Dep. 2/16/18 at 7:15–23, ECF No. 42, Ex. P.) He explained
    during his deposition that there was discussion of a reasonable accommodation. (Id.
    at 15:3–21.) He further explained that the ZHB had never considered a special
    exception to waive the number of unrelated persons, or family equivalent, or groups
    of disabled persons. (Id. at 19:5–24.) He recalled only one other time when the
    Borough had hired counsel for a proceeding, which was when a developer wanted
    to build a hotel across the street from a SEPTA station. (Id. at 22:8–23:1.)




                                       12
     41. During his deposition, Mr. Kratowicz also testified that his job as Chairman was to
         ensure that the hearings proceeded efficiently, and to permit everyone to have the
         opportunity to speak. (Id. at 30:15–31:10.) He stated that one of the reasons for
         denying the application was because of the parking concern,. He explained that Mr.
         Bartlet’s offer to limit the amount of cars was not sufficient because Mr. Kratowicz
         was “not so sure how he could agree or guarantee that there were only four cars
         within the property.” (Id. at 37:8–41:24.) Mr. Kratowicz stated that he did not rely
         on the statements of the audience regarding the parking, but could not speak for the
         other ZHB members. (Id. at 43:9–44:2.) He also explained that there were opposing
         opinions by the neighbors, but that he could not remember the specific facts. When
         pushed on this question, he explained that the opposition revolved around the
         parking concerns and that the “transience” would cause too much stress on the
         community. (Id. at 55:21–63:11.)

F. The January 26, 2016 Notice and Subsequent Discovery

       42. On January 26, 2016, the Borough sent a letter to Plaintiffs to alert them that they
           had violated the Zoning Ordinance because they had more than three individuals
           occupying the residence. (Violation Letter 1/26/16, ECF No. 42, Ex. V.)

       43. Defendants conducted a parking study in March of 2018, which concluded that,
           given the proposal for a home with ten adults within the facility, “[t]he intensity
           for trip generation and parking demand is likely to exceed that predicated in this
           analysis.” (North Wales Parking Study 3/13/18 at 5, ECF No. 42, Ex. R.)

       44. Dr. William Santoro, an expert in drug and alcohol addiction, stated that a sober
           house can operate with three people, but five to eight residents is optimal, as a
           home with too many residents can cause factions. (Santoro FRCP 26 Statement
           3/13/15 at 1–2, ECF No. 42, Ex. S.)

       45. Mr. Brian Duffy submitted a Rule 26 Statement, concluding that SOS House was
           a for-profit entity that afforded financial benefits to its officers in a way that was
           inconsistent with the restrictions of a nonprofit corporation in Pennsylvania.
           (Duffy FRCP 26 Statement 3/13/15 at 11, ECF No. 42, Ex. T.)

       46. Mr. Fred Way, the executive director of PARR., explained in his Affidavit that
           SOS House was PARR certified on April 10, 2017. Additionally, Mr. Way
           explained that PARR does not certify houses that are overcrowded. Mr. Way
           further explained that the smallest certified house is four residents, and the
           average is between twelve to eighteen. However, Mr. Way opined that the
           optimal benefit is realized with homes that have between eight and twelve
           residents. (Aff. Way 5/21/18 ¶¶ 7, 10, 13, 15, ECF No. 45, Ex. 11.)




                                            13
III.   LEGAL STANDARDS

   A. Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56(a), summary judgment is proper “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” A dispute is “genuine” if there is a sufficient evidentiary basis on which a

reasonable factfinder could return a verdict for the non-moving party, and a factual dispute is

“material” if it might affect the outcome of the case under governing law. Kaucher v. Cnty. of

Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). The court must view the evidence in the light most favorable to the non-moving

party. Galena v. Leone, 638 F.3d 186, 196 (3d Cir. 2011). However, “unsupported assertions,

conclusory allegations or mere suspicions” are insufficient to overcome a motion for summary

judgment. Schaar v. Lehigh Valley Health Servs., Inc., 732 F. Supp. 2d 490, 493 (E.D. Pa. 2010)

(citing Williams v. Borough of W. Chester, Pa., 891 F.2d 458, 461 (3d Cir. 1989)).

       The movant “always bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of [the record] which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Where the non-moving party bears the burden of proof on a particular issue at trial, the

moving party’s initial Celotex burden can be met by showing that the non-moving party has

“fail[ed] to make a showing sufficient to establish the existence of an element essential to that

party’s case.” Id. at 322.

       After the moving party has met its initial burden, summary judgment is appropriate if the

non-moving party fails to rebut the moving party’s claim by “citing to particular parts of materials

in the record, including depositions, documents, electronically stored information, affidavits or



                                                 14
declarations, stipulations . . . , admissions, interrogatory answers, or other materials” that show a

genuine issue of material fact or by “showing that the materials cited do not establish the absence

or presence of a genuine dispute.” FED. R. CIV. P. 56(c)(1)(A).

    B. General Legal Standards of Discrimination Under the FHA and ADA

       The FHA prohibits discrimination in the sale or rental of housing on the basis of race, color,

religion, sex, disability,1 familial status, or national origin. 42 U.S.C. § 3604(f)(2); Revock v.

Cowpet Bay W. Condo. Ass'n, 853 F.3d 96, 110 (3d Cir. 2017).2 The FHA defines a “handicap”

as: “(1) a physical or mental impairment which substantially limits one or more of such person's

major life activities, (2) a record of having such an impairment, or (3) being regarded as having

such an impairment, but such term does not include current, illegal use of or addiction to a

controlled substance.” 42 U.S.C. § 3206(h); Cmty. Servs., Inc. v. Wind Gap Mun. Auth., 421 F.3d

170, 179 (3d Cir. 2005).

       Drug addiction and alcoholism are both recognized as potential handicaps under the FHA

where the addiction substantially limits a major life activity. The pertinent FHA regulations clarify

that “[t]he term physical or mental impairment includes, but is not limited to, . . . drug addiction



1
        Though the FHA uses the term “handicap,” I will use the term “disability” throughout this
opinion for sake of consistency with my analysis of Plaintiffs’ ADA claim. There is no substantive
difference between the two terms. See McKivitz v. Township of Stowe, 769 F.Supp.2d 803, 821
(W.D. Pa. 2010) (“Courts generally consider individuals deemed to be ‘handicapped’ within the
meaning under the FHA to likewise be ‘disabled’ within the meaning of the [] ADA.”)
2
        As for Plaintiffs’ claim under the ADA, Title II of that statute, which prohibits
discrimination by public entities on the basis of disability, also applies to zoning decisions, and
places upon governments an affirmative duty to make accommodations in order to afford
disabled persons with the same housing opportunities as the non-disabled, so long as those
accommodations are reasonable and do not place an undue financial or administrative burden on
the municipality or require a fundamental alteration in the nature of the program. Tsombanidis
v. City of West Haven, 129 F.Supp.2d 262, 291-92 (D. Conn. 2001). Being that these
requirements are essentially the same as the FHA reasonable accommodations standard, I will
discuss Plaintiffs’ FHA and ADA reasonable accommodations claim together.
                                                 15
(other than addiction caused by current, illegal use of a controlled substance) and alcoholism.” 24

C.F.R. § 100.201. “Recovering alcoholics and drug addicts can sometimes qualify as handicapped

individuals under the FHA, provided that they are not currently using illegal drugs.” McKivitz v.

Twp. of Stowe, 769 F. Supp. 2d 803, 823 (W.D. Pa. 2010) (quoting Lakeside Resort Enterprises,

LP v. Bd. of Sup’rs of Palmyra Twp., 455 F.3d 154, 156 n.5 (3d Cir. 2006)); Oxford Investments,

L.P. v. City of Philadelphia, 21 F. Supp. 3d 442, 454 (E.D. Pa. 2014).

       “[D]iscrimination includes . . . a refusal to make reasonable accommodations in rules,

policies, practices, or services, when such accommodations may be necessary to afford such person

equal opportunity to use and enjoy a dwelling.” McKivitz, 769 F. Supp. 2d at 823 (quoting 42

U.S.C. § 3604(f)(3)(B)). Statutory claims brought against zoning authorities under the FHA and

the Americans with Disabilities Act may proceed under the “intentional discrimination,”

“disparate impact” or “reasonable accommodation” theories. Id. Plaintiffs allege violations

pursuant to the “intentional discrimination” and “reasonable accommodation” theories.

IV.    DISCUSSION AND ANALYSIS

       Both Plaintiffs and Defendants move for summary judgment as to the Intentional

Discrimination Claim (Count One) and the Reasonable Accommodation Claim (Count Two). For

the reasons discussed below, I conclude that genuine issues of material fact exist as to both claims.

   A. The Intentional Discrimination Claim

       Both parties urge that the undisputed facts justify judgment as matter of law in their favor.

Plaintiffs argue that the ZHB and the Borough had a duty to put aside the impermissible prejudices

of those in opposition to Plaintiffs’ Application for a Special Exception, and that the undisputed

facts reflect that Defendants were instead influenced by these prejudices. Defendants respond that

Plaintiffs’ Application was denied for legitimate, non-discriminatory reasons because Plaintiffs



                                                 16
failed to establish that they complied with the specific and objective criteria in the Zoning

Ordinance, including that SOS House had adequate off-street parking facilities, was a nonprofit

housekeeping unit, and was a non-transient unit. Defendants also point out that the Neighbor

Parties opposed to the Applicant met their duty to prove that the use would be injurious to the

public health, safety, and welfare, and that the proposed use was injurious to the neighborhood and

would cause undue congestion of vehicular traffic.

       To prevail on an intentional discrimination claim under the FHA, a plaintiff is required

only to show that the disability was a “motivating factor” in the adverse decision. Cmty. Servs.,

Inc. v. Wind Gap Mun. Auth., 421 F.3d 170, 177 (3d Cir. 2005). “In order to prove intentional

discrimination it is not necessary to show an evil or hostile motive. It is a violation of the FHA to

discriminate even if the motive was benign or paternalistic.”          Id. (quoting Horizon House

Developmental Servs., Inc. v. Twp. of Upper Southampton, 804 F. Supp. 683, 696 (E.D. Pa. 1992),

aff’d, 995 F.2d 217 (3d Cir. 1993)). “The plaintiff is only required to ‘show that a protected

characteristic played a role in the defendant's decision to treat her differently.’” Id. (citing Cmty.

Hous. Tr. v. Dep't of Consumer & Regulatory Affairs, 257 F. Supp. 2d 208, 225 (D.D.C. 2003)).

A plaintiff may demonstrate a violation of the FHA if he can show that “discriminatory

governmental actions are taken in response to significant community bias.” Tsombanidis v. City

of West Haven, Conn., 129 F.Supp.2d 136, 152 (D. Conn. 2001).

       “[A] decision made in the context of strong, discriminatory opposition becomes tainted

with discriminatory intent even if the decision-makers personally have no strong views on the

matter.” Innovative Health, 117 F.3d at 49. “Discriminatory intent may be established where

animus towards a protected group is a significant factor in the community opposition to which the

commissioners are responding.” United States v. Borough of Audubon, N.J., 797 F. Supp. 353,



                                                 17
361 (D.N.J. 1991), aff’d, 968 F.2d 14 (3d Cir. 1992) (finding that there was intentional

discrimination where the “officials stated that they agreed with or were responding directly to

community opposition which was clearly discriminatory”).

       Both parties point to facts of record which they urge justify the grant of their motion as to

the intentional discrimination claim. But, as set forth below, the record contains facts favorable to

both sides which, if accepted by a factfinder, could justify a verdict for either party.

       Plaintiffs’ Evidence

       The following facts, if accepted, could allow a reasonable factfinder to find that the

application’s denial was discriminatory: First, there was significant opposition to the Application

based on the residents’ disability (i.e., alcohol and drug addiction). For example, one neighbor

stated: “I do think it’s great what you guys are doing. I just don’t want it in the neighborhood.”

Another neighbor echoed the sentiment as it related to his children: “If I’m living in a community

where halfway houses are popping up, call me prejudice, call me a jerk, call me a bad person. I

don’t care. I got three young kids. It’s bad enough out there.” (See supra ¶ 32.)

       Second, the Decision and Order issued by the ZHB provided several reasons for denying

the Application, some of which could be viewed by a factfinder as improper. For example, one of

the stated reasons for the denial was that “[s]everal of the Neighbor Parties and other North Wales

residents and neighbors of the Property testified as to their opposition to the Application testifying

that the proposed use was not compatible with the residential neighborhood.” (See supra ¶ 34.)

Another stated reason for the application’s denial was that “the Neighbor Parties opposed to the

Applicant met their duty and burden to prove that the proposed use will be injurious to the public

health, safety and welfare.” (See supra ¶ 34.) While neither of these reasons explicitly cite

alcoholism or drug dependence, both directly reference the neighbor comments that explicitly cite



                                                  18
these handicaps. Thus, when read in conjunction with the entire record, a factfinder could find

these stated reasons to be discriminatory.

        The ZHB further found that “the proposed use will be detrimental and/or injurious to the

adjacent property and the neighborhood and will cause undue congestion of vehicular traffic.”

(See supra ¶ 34.) While this stated reason does contain a legitimate non-discriminatory factor (i.e.,

parking), the Residents’ testimony could also establish a discriminatory basis for the application’s

denial, upon which the ZHB relied. Indeed, the ZHB members stated during their depositions that

the public opinions heard during the Hearings was a factor considered. (See supra ¶¶ 37, 39–41.)

        In short, viewed in a light most favorable to Plaintiffs, a reasonable factfinder could

conclude that the application’s denial was discriminatory.

        Defendants’ Evidence

        The following facts, if accepted, could also allow a reasonable factfinder to find that the

application’s denial was not discriminatory. First, the Property was located in the “R-C

Residential” zoning district of the Borough, which restricted the number of unrelated occupants in

a residence to three, and Plaintiffs were granted a certificate of occupancy for up to three unrelated

persons in May of 2015. (See supra ¶¶ 6, 9–10, 14.) The Zoning Ordinance required Plaintiffs to

apply for a “special exception” to use the Property as Plaintiffs intended, and Plaintiffs had to

satisfy these requirements. (See supra ¶¶ 10–12, 15.) The Decision and Order provided several

reasons for denying the Application, including that “the Applicant did not meet its burden to prove

that it complies with all of the specific and objective criteria set forth in (4) of definition of Family,

including that the Applicant has adequate off-street parking facilities.” (See supra ¶ 34.)




                                                   19
        Moreover, the neighbor parties opposed the Application for a variety of non-discriminatory

reasons, such as their concern that permitting ten adult men to reside at the Property would put too

much strain on the Property, and create traffic and parking problems. (See supra ¶¶ 28–30.)

        Because Plaintiffs must only establish that the disability was a “motivating factor” in the

adverse decision to prevail on an intentional discrimination claim, the ultimate question here is

whether the ZHB relied upon the discriminatory comments and animus in their decision. See

Cmty. Servs., Inc. v. Wind Gap Mun. Auth., 421 F.3d 170, 177 (3d Cir. 2005). This is an

outstanding question of fact. Given the existence of disputed material facts, I find that none of the

parties are entitled to summary judgment as to the Intentional Discrimination Claim.

    B. The Reasonable Accommodation Claim

        Plaintiffs assert that the ZHB did not properly consider the request for a reasonable

accommodation to be treated as a family, given that the ZHB could have waived or modified the

conditions needed to be met to be deemed a “functional family equivalent.” Specifically, Plaintiffs

argue that they satisfactorily established the necessity for the home by introducing expert

testimony at the Hearings, and that Defendants failed to show that a modification would have been

unreasonable, in light of Plaintiffs’ offer to limit parking needs by the residents. Defendants

respond that Plaintiffs have failed to establish that the accommodation was necessary to afford the

residents an equal opportunity to use or enjoy the property, and that the ZHB did consider the

request by Plaintiffs as it related to the special exception under the definition of a family, but found

it was unreasonable due to parking restrictions. For the reasons set forth below, I will deny all of

the parties’ motions for summary judgment as to the Reasonable Accommodation Claim.

        The Third Circuit employs “a burden-shifting analysis in which the initial burden is on the

plaintiff to demonstrate that the accommodations that it requested are ‘necessary to afford



                                                  20
[disabled] persons [an] equal opportunity to use and enjoy a dwelling,’ at which point the burden

shifts to the defendant to show that the requested accommodations are unreasonable.” Lapid-

Laurel, L.L.C. v. Zoning Board of Adjustment of the Township of Scotch Plains, 284 F.3d 442,

457–58 (3d Cir. 2002) (quoting 42 U.S.C. § 3604 (f)(3)(B)) (“While a plaintiff is in the best

position to show what is necessary to afford its clients . . . an equal opportunity to use and enjoy

housing, a defendant municipality is in the best position to provide evidence concerning what is

reasonable or unreasonable within the context of its zoning scheme.”). In order to grant summary

judgment, a court “must determine whether there is a genuine issue of material fact regarding:

(1) whether the accommodations that [the plaintiff] requested were necessary to afford

handicapped persons an equal opportunity to use and enjoy housing; and, if so (2) whether the

accommodations requested were unreasonable.” Id. at 459.

       In order to satisfy the initial burden under § 3604(f)(3)(B), “a plaintiff must, at a minimum,

demonstrate that the proposed accommodations will ‘affirmatively enhance’ a handicapped

person’s quality of life ‘by ameliorating the effects of [his or her] disability.’” McKivitz v. Twp.

of Stowe, 769 F. Supp. 2d 803, 824 (W.D. Pa. 2010) (quoting Bronk v. Ineichen, 54 F.3d 425, 429

(7th Cir. 1995)). In order to shift the burden of proving “unreasonableness” to Defendants,

“Plaintiffs must establish a nexus between the proposed accommodations and their necessity for

providing handicapped individuals with an equal opportunity to live in a residential area.” Id. It

is insufficient “to show that the proposed accommodations are needed to enable handicapped

individuals to live in a specific facility located within a particular residential district.” Id.

(emphasis in original).

       When the burden shifts to the defendant “to establish that the accommodation proffered by

the applicant was not reasonable, the municipality is required to prove that it could not have



                                                21
granted the variance without: (1) imposing undue financial and administrative burden;

(2) imposing an undue hardship upon the township; or (3) requiring a fundamental alteration in

the nature in the zoning program.” Lapid-Laurel, 284 F.3d at 462 (internal quotations and

alterations omitted). The Third Circuit has “cautioned that this inquiry is highly fact-specific,

requiring a case-by-case determination.” Id. (internal quotations omitted).

       Here, none of the parties are entitled to summary judgment as to the Reasonable

Accommodation Claim under the FHA or ADA because there are genuine issues of material fact

as to whether Plaintiffs have satisfied the factual burden of necessity and whether Defendants have

demonstrated the unreasonableness of Plaintiffs’ accommodation request.

       Plaintiffs’ Demonstration of “Necessity”

       The burden lies with Plaintiffs to establish that the requested accommodation for ten

residents will “‘affirmatively enhance’ a handicapped person’s quality of life ‘by ameliorating the

effects of [his or her] disability.’” McKivitz v. Twp. of Stowe, 769 F. Supp. 2d 803, 824 (W.D.

Pa. 2010) (quoting Bronk v. Ineichen, 54 F.3d 425, 429 (7th Cir. 1995)). Plaintiffs argued both

during the ZHB Hearings and here that the accommodation for ten people was necessary by

offering the testimony of SOS House’s owners, experts, and SOS House Residents. Specifically,

Mr. Bartlet and Mr. Douglas offered that SOS House needed ten people to provide the necessary

support, and that a lower number was not practical. (See supra ¶¶ 25, 27.) Ms. Aniskevich testified

during the Hearing on October 6, 2015 as an expert in the benefits of sober homes, wherein she

opined that sober homes were critical for recovery, and that a sober house needed at least eight

people to be successful. (See supra ¶ 27.) Mr. Bedford testified at the hearing on October 6, 2015

as an expert in the area of the effectiveness and benefits of sober houses, wherein he opined that a

sober house provides the benefit of living in a community/family environment, which is “optimal”



                                                22
with seven to ten people.” (See supra ¶ 27.) Plaintiffs have also introduced statements from SOS

House’s residents regarding the benefits of a community environment within the home as evidence

of the necessity of such homes. (See supra ¶ 27.)

         However, Defendants have raised genuine issue of material fact as to the question of

necessity through the testimony of another expert, Dr. Santoro, who testified during the ZHB

Hearing as an expert in drug and alcohol addiction, wherein he opined that a sober house can

operate with three people, but five to eight residents is optimal. (See supra ¶ 44.) Defendants also

challenge the professional qualifications of Mr. Bartlet regarding his ability to opine on the

necessity of a certain number of residents. (See supra ¶ 27.) Given that the parties have presented

genuine disputes as to the factual question of necessity, I find that none of the parties are entitled

to summary judgment on this point as a matter of law.

         Defendants’ Demonstration of “Reasonableness”

         Even assuming that Plaintiffs established necessity for the purposes of summary judgment,

the burden would then shift to Defendants to show that the accommodation was not reasonable by

proving that Defendants “could not have granted the variance without: (1) imposing undue

financial and administrative burden; (2) imposing an undue hardship upon the township; or

(3) requiring a fundamental alteration in the nature in the zoning program.” Lapid-Laurel, L.L.C.

v. Zoning Board of Adjustment of the Township of Scotch Plains, 284 F.3d 442, 462 (3d Cir.

2002).

         In attempting to establish undue hardship, Defendants argue that the accommodation would

impose an undue burden on parking. As evidence of this undue hardship, Defendants introduced

a parking study that concluded ten adults would likely exceed the parking capacity. (See supra

¶ 43.) Plaintiffs countered by offering to restrict the availability of parking to its residents. (See



                                                 23
supra ¶ 29.) When asked about this proposed solution, Mr. Berenson, a ZHB member, responded

that the parking concern was not just about the number of residents but their visitors. However,

Mr. Berenson could not recall whether the Zoning Ordinance permitted the ZHB to limit visitor

parking to a particular residence. Additionally, Mr. Kratowicz, another ZHB member, explained

that Mr. Bartlet’s statement about limiting the amount of cars was not sufficient because he was

“not so sure how he could agree or guarantee that there were only four cars within the property.”

(See supra ¶¶ 29, 38, 41.)

       Defendants also argue that the request was unreasonable because permitting SOS House to

have ten residents would “fundamentally alter the nature of the zoning program,” given that the

Zoning District of the Property intended only to serve families and family-equivalents. Defendants

point to the fact that Plaintiffs failed to satisfy the “family equivalent” zoning requirement, which

required SOS House to be a “nonprofit” and “non-transient” unit.            In support, Defendants

introduced an expert, Mr. Duffy, who conducted a financial analysis and concluded that SOS

House was a for-profit corporation. (See supra ¶ 45.) Additionally, Defendants point to the

testimony that established the “transient” nature of the residents, where SOS House had

experienced high resident turnover in a few short months. (See supra ¶¶ 36, 38, 41.)

       Plaintiffs have raised genuine issue of material fact as to the question of “reasonableness”

by pointing to the fact that the Zoning Ordinance did not expressly define the terms “nonprofit” or

“transient.” Because the terms were not defined, Plaintiffs assert that a factfinder could find that

they sufficiently established that SOS House was a nonprofit entity through Mr. Bartlet and Mr.

Douglas, who testified during the ZHB Hearings that SOS House was legally a nonprofit entity

under Pennsylvania law at the time of the application. (See supra ¶ 4.) Moreover, a factfinder

could find that Plaintiffs sufficiently established that the residents of SOS House were “non-



                                                 24
transient,” depending on the interpretation of this undefined term, given the expert testimony

provided during the ZHB Hearings on this point. (See supra ¶ 13.)

       Under the Third Circuit’s burden-shifting analysis, Plaintiffs are required to establish the

“necessity” of the accommodation for 10 unrelated residents, and Defendants then must establish

the “unreasonableness” of this requested accommodation. Lapid-Laurel, L.L.C. v. Zoning Board

of Adjustment of the Township of Scotch Plains, 284 F.3d 442, 457–58 (3d Cir. 2002). Given the

existence of the aforementioned disputed material facts, I find that none of the parties are entitled

to summary judgment as to the Reasonable Accommodation Claim.

 V.    CONCLUSION

       For the foregoing reasons, I conclude that Plaintiffs’ Motion for Summary Judgment and

Defendants’ Motion for Summary Judgment should be denied.

       An appropriate Order follows.




                                                 25
